Exhibit 10.2

REAFFIRMATION AGREEMENT

THIS REAFFIRMATION AGREEMENT (this “Agreement”), dated as of February 26, 2010,
is by and among MEDALLION FUNDING LLC (successor by merger to Medallion Funding
Corp.), a New York limited liability company (“New Medallion Funding”),
MEDALLION LOAN TRUST III, a Delaware statutory trust (the “Borrower”), DZ BANK
AG DEUTSCHE ZENTRAL-GENOSSENSCHAFTSBANK, FRANKFURT AM MAIN, in its capacity as
Agent (the “Agent”) under the “Loan and Security Agreement” referred to below,
and WELLS FARGO BANK, NATIONAL ASSOCIATION (the “Custodian”).

W I T N E S S E T H:

WHEREAS, on the date hereof, Medallion Funding Corp. (“Legacy Medallion
Funding”) merged with and into New Medallion Funding with New Medallion Funding
as the survivor of such merger (the “Merger”);

WHEREAS, upon giving effect to the Merger, New Medallion Funding succeeded to
the rights, duties and obligations of Legacy Medallion Funding under (i) the
Servicing Agreement, (ii) the Purchase Agreement, (iii) the Custodial Agreement,
(iv) each other loan sale agreement to which Legacy Medallion was a party in
connection with the Loan and Security Agreement referenced below and (v) each of
the other Medallion Loan Documents to which Legacy Medallion Funding was a party
(collectively, the “Medallion Funding Agreements”); and

WHEREAS, New Medallion Funding, as successor to Legacy Medallion Funding, wishes
to hereby expressly reaffirm its duties and obligations under the Medallion
Funding Agreements;

NOW, THEREFORE, in consideration of the premises and of the mutual covenants
contained herein, and other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the parties hereto hereby agree as
follows:

1. Defined Terms. Terms capitalized herein and not otherwise defined herein are
used with the meanings ascribed to such terms in the Loan and Security
Agreement, dated as of December 12, 2008 (as amended, restated, supplemented or
otherwise modified, the “Loan and Security Agreement”), among the Borrower, the
financial institutions from time to time party thereto, and the Agent.

2. Reaffirmation of Obligations. New Medallion Funding hereby (a) expressly
reaffirms all of the duties and obligations of Legacy Medallion Funding each of
the Medallion Funding Agreements, and (b) expressly reconfirms the Liens and
security interests granted in favor of the Borrower under the Purchase
Agreement. New Medallion Funding hereby reaffirms that, upon the effectiveness
of the Merger, it is and shall hereafter be, entitled to and liable for each and
every right, obligation, duty, representation and covenant of Legacy Medallion
Funding to the same extent as if New Medallion Funding had been the original
party to the Medallion Funding Agreements.

3. Consents Related to the Merger. The parties hereto hereby consent to the
Merger, and waive any non-compliance by Funding under the following provisions
of the Medallion Funding Documents resulting directly from the Merger:

(a) the following sections of the Purchase Agreement: Section 5.01(b)
Preservation of Corporate Existence (obligation to maintain corporate
existence), Section 5.03(d) Change in Corporate Name (prohibition against change
of corporate name), and Section 5.03(i) Merger, Consolidation or Assumption of
Obligations (prohibition against merger), and



--------------------------------------------------------------------------------

(b) the following sections of the Servicing Agreement: Section 6.01(a)
Existence; etc. (obligation to maintain its corporate existence), Section 6.04
Prohibition on Fundamental Change (prohibition against merger) and Section 6.06
Amendment to Organizational Documents (prohibition against modifying
organizational documents).

4. Representations and Warranties. New Medallion Funding hereby represents and
warrants to the Borrower, the Agent and the Custodian, as follows:

(a) New Medallion Funding has the right, power and capacity and has been duly
authorized and empowered by all requisite corporate action to enter into,
execute, deliver and perform this Agreement and all agreements, documents and
instruments executed and delivered pursuant to this Agreement.

(b) This Agreement constitutes New Medallion Funding’s legal, valid and binding
obligation, enforceable against it, except as enforcement thereof may be subject
to the effect of any applicable bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting creditors’ rights generally and general
principles of equity (regardless of whether such enforcement is sought in a
proceeding in equity or at law or otherwise).

(c) New Medallion Funding’s execution, delivery and performance of this
Agreement does not and will not violate its certificate of incorporation,
by-laws or other organizational documents, any law, rule, regulation, order,
writ, judgment, decree or award applicable to it or any contractual provision to
which it is a party or to which it or any of its property is subject.

(d) No authorization or approval or other action by, and no notice to or filing
or registration with, any governmental authority or regulatory body (other than
those which have been obtained and are in force and effect) is required in
connection with the execution, delivery and performance by New Medallion Funding
of this Agreement and all agreements, documents and instruments executed and
delivered pursuant to this Agreement.

5. Miscellaneous. The parties hereto hereby further agree as follows:

(a) Payment of Costs. New Medallion Funding hereby agrees to pay all reasonable
out-of-pocket costs and expenses (evidenced by invoices in reasonable detail)
incurred by the Borrower, the Custodian, and the Agent (including the reasonable
fees and expenses of its counsel) in connection with the preparation, execution
and delivery of this Agreement.

(b) Counterparts. This Agreement may be executed in one or more counterparts,
each of which, when executed and delivered, shall be deemed to be an original
and all of which counterparts, taken together, shall constitute but one and the
same document with the same force and effect as if the signatures of all of the
parties were on a single counterpart, and it shall not be necessary in making
proof of this Agreement to produce more than one (1) such counterpart.

(c) Headings. Headings used in this Agreement are for convenience of reference
only and shall not affect the construction of this Agreement.

(d) Governing Law. THIS AGREEMENT SHALL BE DEEMED TO BE A CONTRACT MADE UNDER
THE LAWS OF THE STATE OF NEW YORK, AND FOR ALL PURPOSES SHALL BE CONSTRUED IN
ACCORDANCE WITH THE LAWS AND DECISIONS OF SAID STATE, INCLUDING SECTIONS 5-1401
AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW BUT EXCLUDING ALL OTHER
CHOICE OF LAW AND CONFLICTS OF LAWS RULES.

 

-2-



--------------------------------------------------------------------------------

(e) Binding Effect. This Agreement shall be binding upon and inure to the
benefit of and be enforceable by each of the parties hereto and their respective
successors and assigns.

(f) Waiver of Required Notice. Each of the Borrower, the Agent and the Custodian
hereby waives any requirement under any Medallion Loan Document that Legacy
Medallion Funding provide advance written notice of the Merger.

[signature page follows]

 

-3-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective signatories thereunto duly authorized, as of the date first
written above.

 

MEDALLION FUNDING LLC By:  

/s/ Brian S. O’Leary

Name:   Brian S. O’Leary Title:   Chief Operating Officer TAXI MEDALLION LOAN
TRUST III, as Borrower By:  

/s/ Brian S. O’Learsy

Name:   Brian S. O’Leary Title:   Vice President By:  

/s/ Michael J. Kowalsky

Name:   Michael J. Kowalsky Title:   Secretary and Assistant Treasurer

Reaffirmation Agreement



--------------------------------------------------------------------------------

    DZ BANK AG DEUTSCHE ZENTRAL-GENOSSENSCHAFTSBANK, FRANKFURT AM MAIN, as Agent

/s/ Jayan Krishnan

    By:  

/s/ Cecil Smart Jr.

Jayan Krishnan     Name:   Cecil Smart Jr. Assistant Vice President     Title:  
Vice President     AUTOBAHN FUNDING COMPANY LLC, as Lender     By: DZ BANK AG
DEUTSCHE ZENTRAL-GENOSSENSCHAFTSBANK, FRANKFURT AM MAIN, its Attorney-in-Fact

/s/ Jayan Krishnan

    By:  

/s/ Cecil Smart Jr.

Jayan Krishnan     Name:   Cecil Smart Jr. Assistant Vice President     Title:  
Vice President

Reaffirmation Agreement



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, not in its individual capacity but
solely as Custodian By:  

/s/ Sue Dignan

Name:   Sue Dignan Title:   Vice President

Reaffirmation Agreement